Affirmed and Memorandum Opinion filed May 15, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00586-CR
                              NO. 14-17-00587-CR

                 FATEH FATHULLA AL-SAADI, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 339th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1504273 & 1504274

                MEMORANDUM                       OPINION


      Appellant appeals his convictions for harassment of a public servant and
retaliation. Appellant’s appointed counsel filed a brief in which he concludes the
appeals are wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2